 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDScott Hudgens and Local 315, Retail Wholesale andDepartment Store Union,AFL-CIO. Case 10-CA-8823August 21, 1973SUPPLEMENTAL DECISION AND ORDERBy CHAIRMAN MILLER ANDMEMBERSFANNINGAND PENELLOOn August 16, 1971, the National Labor RelationsBoard issued a Decision and Order in the above-enti-tled proceeding,' finding that Respondent, Scott Hud-gens, had violated Section 8(a)(1) of the NationalLabor Relations Act, as amended, by threatening tocause the arrests of the Charging Party's pickets, em-ployees of the Butler Shoe Company, while they wereengaging in protected activity under Section 7 of theAct and ordering that Respondent cease and desisttherefrom and take certain affirmative action.Thereafter, Respondent filed a petition for reviewand the Board filed a cross-petition for enforcementof the order with the United States Court of Appealsfor the Fifth Circuit.While the case was before thecourt of appeals, the Supreme Court issued its deci-sions inCentral Hardware v. N.L.R.B.,407 U.S. 539,andLloyd Corporation, Ltd. v. Tanner,407 U.S. 551.Thereafter, the Board moved the circuit court to re-mand the case so that the Board might reconsider themerits of the question raised in light of the two Su-preme Court decisions. On November 17, 1972, theBoard ordered a hearing to afford all parties an op-portunity to offer evidence on the issues raised by theprinciples set out in the two Supreme Court decisions.On April 9, 1973, Administrative Law Judge ThomasA. Ricci issued the attached Decision in this proceed-ing.Thereafter Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the Adminis-trative Law Judge made at the hearing and finds thatno prejudicial error was committed. The rulings arehereby affirmed. The Board has considered the Ad-ministrative Law Judge's Decision, the exceptionsand brief, and the entire record in the case, and here-by reaffirms its earlier decision that by threatening tocause the arrests of the Charging Party's pickets, em-ployees of the Butler Shoe Company's warehouse,while they were engaging in protected activity under'192NLRB 549Section 7 of the Act, the Respondent violated Section8(a)(1) of the Act. While we agree with the Adminis-trative Law Judge's recommendation that we reaffirmour earlier decision, we do so for the reasons specifi-cally set forth inFrank Visceglia and Vincent Visceg-ha, t/a Peddie Buildings,203 NLRB No. 27. Thepresent case involves employee activity coming di-rectly within the ambit of Section 7, viz. an economicstrike engaged in by employees against their own em-ployer. The striking employees were employed byButler Shoe Company at its warehouse, which is locat-ed separately from any of its nine retail stores in theAtlanta area. They picketed their employer at eachand every one of its retail stores. The employer's storeinRespondent's shopping mall is not located on apublic street but in a limited access location. Exceptfor the fact that Respondent owned the property,there is no contention that Butler's employees wereengaging in anything other than protected activity inpicketing Butler's store.Since the employees were engaged in what other-wise would be protected picketing, we find that theiremployer, whose store happens to be located withinRespondent's shopping mall, was not insulated fromthat picketing merely because someone else, Respon-dent, was the technical owner of the shopping malland the land surrounding it. In this regard, we notethatRespondent's property rights in the shoppingmall were not limited to its exclusive use. Indeed, tolimit the mall to that use would have defeated itspurpose and that of Respondent's tenants whose busi-nesses were open to the public, as well as their em-ployees. Clearly, it was Respondent's intent to permituse of the shopping mall to these classes of persons,and that thus Butler's employees were within the ac-ceptable groups. That being the case, Butler's employ-ees could not be designated as unacceptable andexluded from the mall solely because they chose toengage in protected concerted activity.Furthermore, we are of the view that our interpreta-tion achieves a desirable accomodation between theRespondent's property rights and the employees' Sec-tion 7 rights by according employees the right to pick-et their employer at such a proximate location,directly in front of the employer's premises, ratherthan requiring them to picket at a more distant loca-tion which may well be a common situs for entrace toother places of business and thus invite secondaryeffects.ORDERPursuant to Section 10(c), as amended, and on thebasis of the Administrative Law Judge's Decision andthe entire record in this case, the National Labor Re-205 NLRB No. 104 LOCAL 315, DEPARTMENT STORE UNIONlations Board hereby reaffirms its order previouslyissued herein and orders that Respondent, Scott Hud-gens, and Individual, Atlanta, Georgia, his officers,agents, successors, and assigns, shall take the actionsset forth in the Board's previous decision.DECISIONPOSTURE OF THE CASETHOMAS A. Ricci, Administrative Law Judge: Upon a sti-pulated statement of fact, all parties agreeing to waive ahearing before an Administrative Law Judge, the Boardissued a Decision and Order in this case on August 16, 1971,finding that the Respondent, Scott Hudgens, an individual,had violatedSection 8(a)(l) of the Act by restraining andcoercing employees in their exercise of the rights guaranteedby Section 7 of the statute. While the case was before theUnited States Court of Appeals for the Fifth Circuit, inreview and enforcement proceedings, the Supreme Courtissued its Decisions inCentral Hardware v. N.L.R.B., 407U.S. 539 (1972), andLloyd Corporation, Ltd. v. Tanner, 407U.S. 551. In order to reconsider the merits of the questionraised in the light of those two decisions, the Board thenmoved the Circuit Court to remand the case, and on No-vember 17, 1972, ordered a hearing to afford all parties anopportunity to offer "evidence on theissuesraised by theprinciples set out" in the two Supreme Court decisions.The remand hearing was held on February 1, 1973, atAtlanta, Georgia; all parties participated. Briefs were filedby the General Counsel and the Respondent.Upon the record there made, from my observation of thewitnesses, and on the basis of the record as a whole, I makethe following findings of fact, recommendations and con-clusions.The question presentedLike all hearings in proceedings before the Board, thistoo, in the language of the remand, was ordered to receive"evidence"; this means proof of facts that may or may notshed light on questions of law that are raised. The questionitself, especially in this case, remains the same. As the Boardsaid in its original Decision:The sole issue in this case is whether, in the circum-stances, the threat to arrest employees engaged inpeaceful picketing of a business enterprise locatedwithin an enclosed mall shopping center is violative ofSection 8(a)(I) of the Act.The critical and most pertinent facts were set out plainlyby agreement of the parties in their stipulation at the outset.The case involves an "enclosed mall shopping center" andthe right of a union peacefully to picket a business enter-prise located inside the mall. The entire property, or realestate, is owned by the Respondent, covering 55 acres ofland, 60 rented stores where separate commercial tenants dobusiness with the public, and a surrounding parking lotaccommodating 2,640 automobiles. The closest public pro-perty-highways and streets bordering the privately ownedland-is about 500 feet away from the enclosed structure629which is the mall itself. The Union, engaged in a labordispute with a single employer who owns and operates oneof the commercial establishments inside the center-whereit sells shoes, tried to picket at the entrance of thestore, inthe very area where the public is invited to shop at any ofthe many stores. Hudgens, the individual owner of the entirecomplex, and Respondent now, threatened to have theunion pickets arrested for trespassing on his land. Is such athreat, based on the property right of the owner, neverthe-less aviolation of the National Labor Relations Act?In concluding that Hudgens had violatedSection 8(a)(1)in this situation, the Board rested the finding upon thedecision of the Supreme Court inLogan Valley,391 U.S. 308(1968), where union picketing on the property of a compara-ble shopping center had also been held permissible. Thatcase involved the balancing of the rights of a private proper-ty owner against the constitutional right of free speech inunion representatives or employees. In 1972 theSupremeCourt had occasion to pass upon the right of employees orunion representatives to picket on private property in theexerciseof rights flowing from congressional enactment ofthe NLRA, here called Section 7 of the Act:Central Hard-ware Co. v. N.L.R.B. supra.Now the Court said that the testof lawful union activity under the labor act, in the balancingagainst the right of private property, is not thatenunciatedinLogan Valleyfor evaluating constitutional prerogatives,but a different one. InCentral Hardwarethe Court revertedback toits earlierdecision inBabcock and Wilcox,351 U.S.105 (1956), where it had been ruled that private propertyrights need only yield to concommitent union rights wherethere is no other reasonable access to those persons to whomthe union has a right to communicateitsmessage,whateveritmight be. In the light of these precedents, the more precisequestion in this case would seem to be whether, in the factu-al circumstances presented by a single shoe store (Butler)doing business as only 1 of 60 merchants in the DeKalbMall, it can be said that other than picketing right in frontof the store entrance inside the center, the Union had noother reasonable access to that segment of the public itwished, and had a right to reach. In landmark decisionsthere will inevitably be dicta and cross-references to this orthat principle of law, and the above-mentioned decisions ofthe Court are no different than most in thisrespect. Inconsequence, many arguments and broadcontentions areadvanced on the basis of one juridical phrase or another, asthough different cases not yet considered could be disposedof summarily without full consideration.It isimportant,therefore, at the outset, to remove from the gray area ofconfusion a number of distracting ideas, whether injectedinto the picture by accident or design. The air will be clari-fied and the case better understood if it be made clear whatthiscase isnotabout.(1) The object of the picketing was not to "organize"-i.e., literally to win into union membership-the employeeswho worked in that one shoe store inside themall. It wasinstead to publicize the fact the Union was unable to con-vince the shoe company to a collective-bargaining agree-ment covering its warehouse employees who work atanother location, some distance from the mall.In discussingthe relative rights of real property owners against that ofunionsto picket, the Supreme Court, in one or two phrases 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDappearing inCentral Hardware,seemed to limit picketingrights to "an organizational campaign," "accommodationbetween organizational rights and property rights." It alsosaid " ... the allowed intrusion on property rights is limit-ed to that necessary to facilitate the exercise of employees'Section 7 rights." Section 7 of the Act, of course, includesthe right to "assist labor organizations ... and to engagein other concerted activities for the purpose of collectivebargaining or other mutual aid or protection... . " If thelimited phrase "organizational rights" be taken in isolationand in its literal sense,itwould mean that in no situationother than an attempt to persuade particular employees tojoin a union need private property rights ever yield to thestatutory rights of union pickets. In that event there wouldbe an end to this case right here and now, and the complaintmust be dismissed. Clearly the Court did not in that decisionestablish such a rule of law; and the Respondent concededasmuch when it proved the Union could have flown abanner by plane over the Atlanta stadium when 56,000spectators were cheering the football Falcons. If this be"reasonable access" to the persons the Union had a right toreach, the audience of necessity is larger than the salesmenin the one shoe store.(2)There was nothing secondary about this picketing.The shoe company utilizes separate corporate entities for itswarehouse and its retail stores; the Union represents thewarehouse employees and was in process of negotiating anew contract; it does not represent the store employees, andif it did, the two groups-store as distinguished from ware-house employees-would constitute separate bargainingunits.The parties stipulated that for purposes of this casestore and warehouse are single employer.(3)The pickets who were ordered away from in front ofthe store were employees of this single company. They wereregular employees of the warehouse, then on strike. Theywere not strangers to the Employer-such as paid outsideorganizers or union agents might be.(4)The Board is not called upon to decide in this casewhether the Union may picket, in the circumstances of thissituation, anywhere outside the enclosed mall, out on theparking lot, or on the encircling walks. The sole question isthe right of employees to picket immediately in front of theButler store in the general walking area used by the invitedpublic at large. At one point in his testimony Douglas Bal-lard,manager of the Respondent landlord at the time, saidthat when he ordered the pickets to get out of the mall, hetold them they could picket outside on the parking lot or onthe distant public roads. In his earlier statement, sworn toon February 12, 1971, and attached to the signed stipulationof fact, he said he told the pickets they must go outside theentire property, or on the public roads. And three of thepickets, who also testified at the remand hearing, said thiswas precisely what he told them at the time of the events andno more. In defense the Respondents argues, and repeats inits brief, that the pickets could have gone out on the parkinglot, and therefore had no right to complain. Not only is thiscontrary to the fact (I do not credit Ballard's testimony inthis respect), but the Respondent reasserts in the same briefthat it has a right to eject the pickets from the parking lotarea, if 1 day it should so choose. Whether union picketsmay enter upon the privately owned parking lot of an en-closed large shopping center such as this is a question of lawthat will one day be decided by the Board, and not by themanagement of this mall or by the Respondent's attorney.(5) Perhaps more importantly than anything else, thisparking lot is not to be compared to the property and park-ing area belonging to a single store or plant, immediatelyadjacent to the work area, in front or next to it, and usedexclusively by the employees or customers of a lone employ-er. In this parking lot-accommodating over 2,600 cars-the employees of 60 employers come and go, and the entirepopulation of greater Atlanta is invited to do business. Thecase which the Supreme Court considered inCentral Hard-wareis therefore not precedent for what the law may beon this set of facts. Indeed,Babcock and Wilcox,now saidto have enunciated a rule of law applicable to private pro-perty, generally, itself was only concerned with a parking lotexclusively used by the employees of one company. If leafletdistribution, or picketing, whatever the Section 7 rightsbeing exercised by a union may at the moment be, meets the"reasonable access" test outside the parking lot of suchsingle employer property, it does not follow that the sameconclusion must be reached in the case at bar.](6)The final and most significant reality that distinguish-es this case from others said to have a pertinent relationshipis that the "expressive activities" of the pickets who ap-peared before Butler Shoe Store engaged in conduct directlyrelated to the purposes for which the DeKalb Mall is used.The Board's Remand Order speaks of "principles set out"inCentralHardwareandLloyd v. Tanner;"principles"means rules of law, judicial determinations of legal issues.The issue inTanner,however, was whether private propertymust yield to publicity activity having nothing to do withthe use for which the mall or shopping center exists, and theCourt made clear that it was not answering the separate anddistinct question whether the property need yield to mall-related activities. "The handbilling by respondents in themalls of Lloyd Center had no relation to any purpose forwhich the center was built and being used."Tannerdealtwith activists generally protesting against the war in VietNam. And to emphasize this important distinction in thebalancing of private rights against picketing rights, theCourt went out of its way to distinguish its earlier decisioninLogan Valley.InLoganthe pickets were publicizing alabor dispute with one of the tenant retail markets, andcarrying on "expressive activity" directly related to thefunction and purpose of the mall center, albeit the questionwas examined in terms of constitutional free speech rights.The Court inLoganhad said: "We are, therefore, not calledupon to consider whether respondents' property rightscould, consistently with the First Amendment, justify a baron picketing which was not thus directly related in its pur-pose to the use to which the shopping center property wasbeing put." 68 LRRM 2214.1Nor is the Board's decision inNichols of Ohio,200 NLRB No 161, onwhich the Respondent here also relies, dispositive of this case There wereonly five stores fronting on a common parking lot used by the tenants, andall the property was owned by a single operator The singletenantwith whomthe union was in dispute was "by far the largest building in the group " I viewthat case as much more akin to the single companyand singleparking lotsituation than like an enclosed 60-store mall 500 feet away from publicproperty LOCAL 315, DEPARTMENT STORE UNIONThe fact of thecase;did the General Counsel provethere was no other means of access?The fundamental and truly pertinent facts were set out inthe parties'initial stipulation; theywere not and could notbe changed at the remand hearing. The public propertynearest to the Butler Shoe Store is about 500 feet away, atthe highway intersections from which people and cars enterthe parking lot that encircles the mall building.It now ap-pears there are stop signs at three streets that reach the lotat one side,and that automobiles turning away from thefour-lane highway bordering two other entrances must slowdown upon entering.As previouslyshown,there are fourdoor entrances to the mall itself,which is entirely closed atnight. About 45,000 people visit the mall weekly, and theyare drawn from the entire Atlanta area, including the outly-ing districts. The shopping center is located beyond the citylimits.The Respondent argues for dismissal of the complaint onthe ground that at the remand hearing the General Counseloffered no additional testimony in support of the assertionthat to excludethe unionfrom the private property of thelandlord in this case would leave it without reasonable ac-cess to that segment of the public with which it wished tocommunicate.The position ignores the record as a wholeand misconceives the theory of complaint.The facts uponwhich the General Counsel relies are that Butler is only 1of 60 stores fronting on the same common inside walkwaysfor prospective customers,that the closest public area-i.e.not privately owned-is 500 feet away from the store, thata message announcedorally or by picketsign at so great adistance from the focal point is too greatly diluted anddispersed, and that in consequence the inside aisles of thestructure are comparable to the main streets of America. Heargues that to relegate the pickets to the public highways inthis case is tantamount to forcing the pickets off any publicsidewalk in front of any retail store and limiting their activi-ties to a street intersection perhaps three blocks away in thecenter of town,with 30 or 40 stores between them and theemployer involved in a labor dispute.Realistically, the Supreme Court agreed with this factualview of the case. Again and again in theLogan Valleycasethe Court spoke of the shopping mall there involved as theGeneral Counsel's brief speaks of the DeKalb Mall here."The shopping center here is clearly the functional equiva-lent to the business district of Chickasaw involved in Marsh... there is no power on respondent's part to have peti-tioners totally denied access to the community for which themall serves as a business district. . .the shopping centerserves as the community business block `and is freely ac-cessable and open to the public in the area and those passingthrough.' "Continuing with such realistic view of the facts, one mustask: who, or what people is it that the pickets wanted to alertto Butler's labor dispute?It is only with this question fairlyanswered that the ultimateBabcock and Wilcoxtest can beapplied. It was not only the few immediate employees of theone small shoe store,nor was it the entire population ofAtlanta and its surrounding areas. It was, instead, thosemembers of the buying public who might, when seeing thewindow display of Butler's shoes inside the mall, think of631doing business with that one employer.The test of reason-able accessto the individual employeesof one nonunionemployer, as considered in bothCentral HardwareandBab-cock and Wilcox,is therefore totally inopposite here. Nomore persuasive,or perhaps even relevant,is the evidenceoffered by the Respondent to prove what methods a mer-chants' association will use to advertise their combined sell-ing activities to the public at large. The first group is toosmall and the second too large to fit this case.If the picketsare to be excluded from this extensive private property be-cause the home addresses of a few store employees areavailable, or because they live not far away, the right toreach Butler's prospective customers would be ignored.As to the Respondent's insistance that there were othermeans of communication available to the Union-existingmethods for conveying its message to Butler's customers-very little that is new was offered at the hearing. It may besaid that the Board had perfect knowledge of the additionalfacts offered by the Respondent, indeed that every court ofthe land today has official notice of it all. The 60merchantsof the DeKalb Mall are organized for the purposes of actingtogether and sharing the cost of attracting people from allover to visit thismall.Theyuse television commercials,radio announcements,newspaper spreads(weeklies anddailies),massmailings, and billboards (a billboard signmust normally stay up 6 months to be economically justi-fied). There is no person throughout the broad area of At-lanta who hears or sees these messages but who is not apinpointed object of the association's concern.Not so thepeople the pickets sought to reach; their audience was limit-ed to Butler's customers,and them alone.Can it be said thatbecause 60 merchants together find it profitable to advertisetheir wares on prime television time throughout the county,or to bear the cost of a professional advertising agency,these are the "reasonable"means of communication whichemployee pickets must use to bring attention to their labordispute with a single shoe store in the mall? Is the Unionrequired to squander its assets in this fashion, to dilute anddissipate its message throughout the land,because employ-ers collectively choose to insulate their business activitiesbehind the technically private property fence of their land-lord? I think not. The proper aims of the business men aretoo dissimilar in scope and character to serve as restrictiveparallel for the equally dust objectives of union pickets.Equally irrelevant and unpersuasive are other facts of-fered by the Respondent on the question of alternative rea-sonable access.It proved that not far away from the mallthere is a post office building,a court house,a police station,public schools,and even a large incinerator.Presumablythis was to show that considerable groups of people congre-gate at or pass near those structures,and that the picketscould have carried their message to them at those locations.The Respondent even made it a point to establish that nearAtlanta there is a large Ford Motor Company plant and aLockheed installation.Was the reasonable alternative topicketing the Butler store, where the labor dispute centered,that the pickets could picket the entrances to Ford andLockheed?But see Section8(b)(4) of the Act;Denver Build-ing and Construction Council,301 U.S. 675.There is strong indication in Supreme Court languageitself that in a shopping center of this magnitude, so much 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe modern day counterpart to the main streets of old, thedistant public highway-500 feet away from the struck em-ployer-is too far away if the pickets are not to be deniedtheir lawful right under Section 7 of the Act to bring theirproper message to Butler's customers.The public roadswere from 350 to 500 feet away in the shopping centerconsidered inLogan Valley,and there were only 15 storesas yet opened and doing business at that time.The Courtstressed the difficulty of conveying a message from the pub-lic roadway to the particular customers of a single storeamong the many in that case,and even the possible dangerof the picket at the public roads. The significant part of thedecision was that the message was properly intended for alimited group among the great many members of the publicwho of necessity were invited to visit the large group ofmerchants.Clearly the test now to be applied to the case at bar is thatset out inBabcock and Wilcox.Has the General Counselproved the Union had no other reasonable access to Butler'scustomers coming to the DeKalb shopping center?I thinkthe answer, based upon the record as a whole, must be yes.Exclusion of the pickets to the distant highways would meandenial of the Union's recognized right to bring a psychologi-cal pressure upon persons doing business with the struckemployer,customers and employees alike. With the efficacyof the tactic decreasing markedly as the locus of the actionis removed from the Employer's place of business,it cannotbe fairly said that picketing at the highways bordering theentire DeKalb Mall is a reasonable alternative to picketingthe shop or store premises itself.RecommendationThere is no sufficient reason on the basis of the expandedrecord as now made for the Board to depart from its conclu-sion of law reached in the original decision.I thereforerecommend that it reaffirm that finding and adhere to theremedial order issued there.